955 So. 2d 695 (2007)
Robert Gene WEBB
v.
PARISH OF ST. TAMMANY, Recreational District No. 1, The Louisiana Department of Transportation and Development, XYZ Management Company, ABC Insurance Company and 123 Insurance Company.
No. 2007-C-0521.
Supreme Court of Louisiana.
April 27, 2007.
In re Webb, Robert Gene;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. E, No. 2003-13866; to the Court of Appeal, First Circuit, No. 2006 CA 0849.
Denied.